


110 HRES 732 IH: Designating the third week of October as

U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 732
		IN THE HOUSE OF REPRESENTATIVES
		
			October 10, 2007
			Mr. Thompson of
			 California submitted the following resolution; which was referred to
			 the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Designating the third week of October as
		  National Estate Planning Awareness Week.
	
	
		Whereas careful estate planning can greatly assist
			 Americans in preserving assets built over a lifetime for the benefit of family,
			 heirs, or charities;
		Whereas it is estimated that over 120 million Americans do
			 not have up-to-date estate plans to protect themselves or their families in the
			 event of sickness, accidents, or untimely death;
		Whereas a 2004 Roper poll commissioned by the American
			 Institute for Certified Public Accountants found that two-thirds of Americans
			 over age 65 believe they lack the knowledge necessary to adequately plan for
			 retirement, and nearly one half of all Americans are unfamiliar with basic
			 retirement tools, such as a 401K plan;
		Whereas estate planning involves many considerations,
			 including safekeeping of important documents, documentation of assets,
			 operation of law in the various States, preparation of legal instruments,
			 insurance, availability of trust arrangements, charitable giving, inter vivos
			 care of the benefactor, and other important factors;
		Whereas estate planning encourages timely decisions about
			 the method of holding title to certain assets, the designation of
			 beneficiaries, and the possible transfer of assets during the life of the
			 benefactor;
		Whereas many Americans are unaware that lack of estate
			 planning and “financial illiteracy” may cause their assets to be taxed at
			 maximum rates or, by default through the complex process of probate, to be
			 disposed of to unintended parties;
		Whereas alternatives to disposition of assets after death,
			 such as planned gift-giving, may accomplish a benefactor’s goals and reduce the
			 amount of an estate given to taxes;
		Whereas careful planning can prevent family members or
			 other beneficiaries from being subjected to complex legal and administrative
			 processes requiring significant expenditure of time, and greatly reduce
			 confusion or even animosity among family members or other heirs upon the death
			 of a loved one;
		Whereas important considerations as to donation of organs
			 and use of life support functions may be made through the estate planning
			 process;
		Whereas the implementation of an estate plan starts with
			 sound education and planning, and then may require the proper drafting and
			 execution of appropriate legal documents, including wills, trusts, and durable
			 powers of attorney for health care;
		Whereas the third week of October 2007 should be
			 designated as National Estate Planning Awareness Week;
			 and
		Whereas the National Association of Estate Planners and
			 Councils, representing over 28,000 estate planning professionals, together with
			 the United Press Syndicate, the largest independent newspaper syndicate in the
			 world, are prepared to provide such educational information to the public in a
			 focused manner during National Estate Planning Awareness week: Now, therefore
			 be it
		
	
		That the House of
			 Representatives—
			(1)encourages the
			 distribution of estate planning information by professionals to all Americans;
			 and
			(2)supports the designation of a
			 National Estate Planning Awareness Week.
			
